Title: To George Washington from Major General John Sullivan, 28 September 1779
From: Sullivan, John
To: Washington, George


        
          [Chemung, N.Y., 28 Sept. 1779]
        
        Copy of a letter from Major General Sullivan to General Washington dated Chemung 28th Sepr 1779.
        In mine of the 30th ultimo, I had the honor of informing your Excellency of the victory obtained over the enemy on the 29th of August, I now do myself the honor to inform you of the progress of this army, and the most material occurrences, which have since taken place. The time taken up in destroying the corn in the neighbourhood of New-Town (employing the army near two days) and there appearing a probability, that the destruction of all the crops might take a much greater length of time, than was at first apprehended, and being likewise convinced by an accurate calculation, that it would not be possible, to effect the destruction of the Indian Country, with the provision on hand, which was all I had in store; and indeed all that I had pack-horses to transport from Tioga. In this situation I could think of but one expedient, to answer the end designed by the expedition; which was, to prevail (if possible) on the soldiers, to content themselves with half a pound of flour, and the same quantity of fresh beef per day, rather than leave the important business unfinished. I therefore drew up an address to the soldiers, a copy of which I have the honor to inclose you, which being read, was answered by three cheers from the whole army. Not one dissenting voice was heard from either officer or soldier. I had then on hand by the best calculation I could make 22 lb. of flour and sixteen pounds of beef pr man. The former liable to many deductions—from rains—crossing rivers—and defiles &c. the latter much more so, from the almost unavoidable loss of cattle, when suffered to range the woods at night for their support. I was however encouraged in the belief, that I should be inabled, to effect the destruction and total ruin of the Indian territories by this truely noble and virtuous resolution of the army for which I know not, whether the public stand most indebted to the persuasive arguments, which the offi[c]ers began to use, or to the virtuous disposition of the Soldiers, whose immediate and cheerful compliance with the requisition, anticipated all their wishes, and rendered persuasion unnecessary.
        I sent back all my heavy artillery on the night of the 30th, retaining only four brass three pounders, and a small Howitzer—Loaded the necessary amunition on horseback, and marched early on the 31st for ⟨illegible⟩ Cathrine’s Town: On our way we destroyed a small settlement of eight houses, and a Town called Konnawaughhally of about 20 houses, situated on a peninsula at the conflux of the Cayuga and

Tioga branches—we also destroyed several fields of corn. From this Col. Dayton was detached with his regiment, and the Rifle corps up the Tioga, about six miles, and destroyed several large fields of corn. The army ressumed their march, and incamped within 13½ Miles of Catharine’s town, where we arrived the next day, although, we had a road to open for our artillery, and had to pass through a swamp of nine miles in extent, and almost impervious. We arrived near Cathrine’s Town in the night, and moved on with hopes to surprise it, but found it foresaken. The next morning an old woman of the Cayuga nation was found in the woods, who informed that the night after the battle of New-Town the enemy had fled all night, and arrived there in great confusion early the next day. That she heard the warriors tell their women, that they were conquered, and must fly—that they had a great many killed and vast numbers wounded. She likewise heard the lamentations of many, for the loss of their connexions. In addition to this, she assured us, that some other warriors had met Butler at this place and desired him to return and fight again. But to this request they could obtain no satisfactory answer: for as they observed Butlers mouth was closed. The warriors who had been in the action were equally averse to the proposal, and would think of nothing but flight, and the removal of their families. That they kept runners on every mountain, to observe the motions of our army who reported (early in the day on which we arrived) that our advance was very rapid, upon which all those who had not been before sent off, fled with precipitation, leaving her without any possible means of escape. She said that Brandt had taken most of the wounded up the Tioga branch in Canoes. I was from many circumstances, fully convinced of the truth, and sincerity of her declaration and the more so, as we had on the day we left New-Town, discovered a great number of bloody packs, arms and accoutrements, thrown away in the road, and in the woods on each side of it. besides which we discovered a number of recent graves—Those circumstances when added to that of so many warriors being left dead on the field (a circumstance not common with Indians) were sufficient to corroborate this womans declaration, and to prove what I before conjectured, namely, that the loss of the enemy was much greater, than was at first apprehended. I have never been able to ascertain, with any degree of certainty, what number of the enemy were opposed to us at New-Town, but from the best accounts I have been able to collect, and from the opinion of General Poor and others, who had the best opportunity of viewing their numbers, as well as from the extent of their lines, I suppose their numbers to have been near 1500—tho’ the two persons whom I believe totally ignorant of the numbers at any post except their own, as well as of the

enemy’s disposition, estimate them only at 800, while they allow that 5 companies of Rangers, all the warriors of Seneca, and six other nations were collected at this place. In order to determine their numbers with as much accuracy as was in my power, I examined their breast-work and find the extent of it more than half a mile; several bastions ran out in its front to flank it in every part; a small block house formerly occupied as a dwelling house, was also manned in front of the line. The breast work appeared to have been fully manned, tho’ I suppose only with one rank—Some part of the work being low, they were obliged to dig holes in the ground to cover themselves in part. This circumstance enabled me to judge the distance between their men in the works. A very thin scattering line, designed only as I suppose, for communicating signals, was continued from those works, to that part of the mountain which General Poor ascended, where they had a very large body—which was designed I imagine to fall on our flank. The distance from their breast work to this place was at least one mile and a half—from thence to the hill in rear of our right, was another scattering line, of about one mile, and on the hill a breast work with a strong party, destined, it is supposed, to fall on our rear. But general Clinton being ordered so far to the right, occasioned his flank to pass over this mountain, which obliged them, to abandon this post—From those circumstances, as well as from the opinion of others, I cannot conceive their numbers to have been less, than what I have before mentioned. The army spent one day at Catherine’s in destroying the corn, and fruit trees. We burnt the Town which consisted of about 30 houses, and the next day encamped near a small scattering settlement of about 8 houses; and in two days after reached Kandahee, which we also found deserted—Here one of the inhabitants of Wyoming, who was captured last year by the enemy, escaped from them, and joined us. He informed that the enemy had left the Town in the greatest confusion, three days before our arrival. He said he conversed with some of the tories, on their return from the action at Newto[w]n who assured him they had great numbers killed and wounded, and there was no safety but in flight. He heard Butler tell them, they must try to make a stand at Konadasagea—but they declared they would not throw away their lives in a vain attempt to oppose such an army. He also heard many of the Indian women lamenting the loss of their connexions, and added that Brandt had taken most of the wounded in water-craft (up the Tioga) which had been provided to answer that purpose in case of necessity. It was his opinion the King of Konadasagea was killed as he saw him go down, but not return; and gave a description of his person and dress, which exactly corresponded with one found on the field of

action. This Town of Konadahee consisted of 20 houses, very neatly built and finished, which we reduced to ashes; and the army spent near a day in destroying the corn and fruit trees, of which there was great abundance; many of the trees appeared to be of great age. The next day we crossed the outlet of the Seneca Lake, and moved in three divisions, through the wood to encircle Konadasagea, but found it likewise abandoned. A white child of about three years old (doubtless the offspring of some unhappy captive) was found here, and carried on with the Army—A detachment of 400 Men was sent down the West side of Seneca lake to destroy Gothseunqueau and the plantations in that quarter. at the same time, a number of Volunteers under Colonel Harper went ten Miles towards Cayuga Lake and destroyed Schoyese, and the residue of the Army was employed in destroying the Corn at Kanasedagea, of which, there was a large quantity. This town consisted of 50 Houses and was very pleasantly situated, in it we found a great number of fruit trees, which were destroyed with the town. The Army then moved on, and in two days, arrived at Kanandaique, and were joined on the Road by the detachment sent on the West side of Seneca lake, it having been almost two days employed in destroying the Crops and settlements there—At Kanandaique we found 23 very elegant Houses, mostly framed, and in general very large. We also found very extensive feilds of Corn, which having destroyed we marched to Honyaye, a small town of ten Houses which we also destroyed (leaving a strong Garrison, our heavy stores and one feild peice) and proceeded to Chenessee, which the prisoners informed me was the grand Capital of the Indian Country: That Indians of all nations had been planting there this Spring, and that all the Rangers and some British had been employed in assisting them, that they might raise supplies sufficient to support them while destroying our frontiers. That they had themselves worked three Weeks for the Indians in planting. This determined me at all events to reach that settlement, tho’ the State of my provisions (much reduced by unavoidable accidents) almost forbad the attempt. My flour had been much reduced by the failure of pack Horses; passing Creeks and defiles, and 27 of the Cattle had been unavoidably lost. We however marched on for the Chenessee Town, and the second day reached a town of 25 Houses called Kanegsaus—Here we found some large Corn feilds which a part of the army destroyed, while another part was employed in building a Bridge over an unfordable Creek between that and Chenessee. I had the preceding evening ordered out an Officer with three or four Riflemen, one of our Guides and an Oneida Cheif, to reconnoitre the Chenessee town, that we might if possible surprise it. Lieut. Boyd of the Rifle Corps was the officer intrusted who took

with him twenty three Men, who turned out as Volunteers from the Corps and a few from Colo. Butlers Regt making in the whole 26, a much larger number than I had thoughts of sending, and by no means so likely to answer the purpose as that which was at first directed. The guides, who were by no means acquainted with the Country, mistook the Road in the night, and at day break fell in with a Castle six Miles higher up the River than Chenessee, inhabited by a tribe called Squattchakaws—here they saw a few Indians and killed and scalped two—the rest fled—Two runners were immediately dispatched to me with the account and informed that the party was on its return. When the Bridge was almost compleated, some of them came in and informed that Lieut. Boyd and most of his party were surrounded by the enemy—that the Indians had been discovering themselves before him for some miles—that his Men had killed two and were eagerly pursuing the rest, but soon found themselves almost surrounded by 3 or 400 Indians and Rangers—Those of Mr Boyds Men who were sent to secure his flanks fortunately made their escape, but he with fourteen of his Men and the Oneida Cheif being in the Centre, were compleatly incircled. All the light troops of the Army, and the flanking divisions were immediately detached to their releif, but arrived too late. The enemy had destroyed the party and escaped. It appeared that our Men had taken to a small Grove of trees, the ground around it being clear on every side for several Rods, and there fought till Mr Boyd was shot thro’ the Body, and every man killed but one, who with his wounded Commander were made prisoners. The firing was so close, before this brave party was destroyed, that the powder of the enemy’s Musquetts was driven into their flesh. In this conflict, the enemy must have suffered greatly, as they had no cover and our Men were possessed of a very advantagious one. This advantage of Ground—the obstinate bravery of the party—with some other circumstances induce me to beleive their loss must have been very considerable. They were so long employed in taking away and secreting their dead, that the advancing of General Hands party obliged them to leave one of them along side of the Rifle Men—and at least a Waggon load of packs—Blankets—Hats and provisions, which they had thrown off to enable them to act with more agility in the feild, most of them appeared to appertain to the Rangers. Another Reason which induces me to suppose they suffered much was the unparalled tortures which they inflicted upon the brave unfortunate Boyd, whose Body, with that of his unfortunate companion we found at Chenessee. It appeared that they had whipped them in the most cruel manner, pulled out the Nails of Mr Boyd, cut off his nose, plucked out one of his Eyes—cut out his tongue, stabbed him with spears in sundry places,

and inflicted other tortures which decency will not permit me to mention—then cut off his head and left his Body on the Ground with that of his unfortunate Companion who appears to have experienced the same savage Barbarity. The party which Mr Boyd seems to have fallen in with, was commanded by Colonel Butler, and had been posted in an advantagious peice of Ground in order to fire upon our Army when advancing, but found their design frustrated by the appearance of this party in their Rear. The Army moved in that day to the Castle last mentioned and which consist⟨ed⟩ of 25 Houses, and had very extensive feilds of Corn, which being destroyed we moved on the next day to the Chenessee Town crossing in our Route a deep Creek and the little Seneca River and in marching six Miles we reached the Castle, which consisted of 128 Houses mostly very large and elegant. The town is beautifully situated—almost incircled with a clear flat, which extends for a number of Miles, on which were the most extensive feilds of Corn, and every kind of Vegetable, that can be conceived. The whole Army was immediately engaged in destroying the Crops—The Corn was gathered and burnt in Houses and in Kilns, that the Enemy might not reap the least advantage from it, which method we have pursued in every other place—Here a Woman came to us who had been captured at Wyoming. She informed us that the Enemy had evacuated the town two days before—that Butler at the same time went off with 300 or 400 Indians and Rangers, as he said, to get a shot at our Army. This was undoubtedly the party which cut off Lt Boyd. She mentioned that they kept Runners constantly out, and, when our Army was in motion, the intelligence was communicated by a Yell, immediately on which, the greatest terror and confusion apparently took place among them. She said that the Women were constantly begging the Warriors to sue for peace, and, that one of the Indians had attempted to shoot Colo. Johnson, for the falsehoods, by which he had deceived and ruined them—that she overheard Butler telling Johnston that it was impossible, to keep the Indians together, after the Battle of Newtown—that he thought they must soon be in a miserable situation, as all their Crops would be destroyed, and that Canada could not supply them with provisions at Niagara—that he would endeavour to collect the Warriors to assist in the defence of that Fort, which, he was of opinion, the Army would lay seige to, and the Women and Children he would send into Canada—After having destroyed this town beyond which I was informed there was no settlement, and destroyed all their Houses and Crops in that quarter—the Army having been advancing seventeen days with the supply of provisions before mentioned, and that much reduced on the march by accident—and the Cayuga Country being as yet unpenetrated, I thought it

necessary to return as soon as possible in order to effect the destruction of the settlements in that quarter. The Army therefore began its march for Kanadasago the 18th day from its leaving Newtown. At Canadasago I was met by a sachem from Oneida and three Warriors, one of whom I had sent from Catharine’s with a letter, a Copy of which I have the honor to enclose Your Excellency. They delivered me a Message from the Warriors of that Nation, respecting the Cayugas—Copies of that and my Answer I likewise inclose—From this place I detached Colo. Smith with a party down the west side of Seneca Lake to dest[r]oy the Corn which had been cut down, and to destroy any thing further, which might be discovered there—I then detached Col. Gansevoort with 100 Men to albany to forward the baggage of the York regiments to the main army, & to take with him such Soldiers as were at that place—I directed him to destroy the lower mohawk Castle in his route, and capture the Inhabitants, consisting only of Six or seven families who are constantly employed in giving intelligence to the enemy, and in supporting their scouting parties, when making incursions on our frontiers. When the Mohawks joined the Enemy, those few families were undoubtedly left, to answer those purposes; and to keep possession of their Lands. The upper Castle now inhabited by Orescoes, our Friends, he was directed not [to] disturb. With him, I sent Mr Dean, who bore my answer to the Oneidas. I then detached Col. Butler with 600 men to destroy the Cayuga Country, and with him, sent all the Indian Warriors, who said, if they could find the Cayugas, they would endeavour to persuade them to deliver themselves up as prisoners. The chief of them called Pigathlawance being a near relation to the Sachem. I then crossed the Seneca river, & detached Col. Dearborne to the West side of the Cayuga Lake, to destroy all the settlements which might be found there and to intercept the Cayugas if they attempted to escape Colonel Butler, the residue of the army passing on between the Lakes towards Catherines. Col. Dearborne burnt in his route six Towns including one which had been before partly destroyed by a small party—destroying at the same time large quantity’s of Corn—He took an Indian lad and 3 Women prisoners—one of the Women being very antient and the lad a cripple, He left them and brought on the other two, and joined the army on the evening of the 26th Col. Cortland was then detached with 500 Men up the Tioga branch to seek for settlements in that quarter and in the space of two days destroyed several fields of corn & burnt several houses—Col. Butler joined the army on the 28th whereby a compleat junction was formed at Canaughwallahalley on the 29th day after our leaving New Town, here we were met by a plenty of Provisions from Tioga which I had previously directed to be sent on—Col.

Butler destroyed in the Cayuga Country five principal Towns and a number of scattering Towns, the whole making about 100 in number exceedingly large & well built—He also destroyed 200 Acres of excellent corn with a number of orchards one of which had in it 1500 fruit Trees—another Indian settlement was discovered near new Town (by a party) consisting of 39 new houses which was also destroyed. The number of Towns destroyed by this army amounts to 40 besides scattering houses—the quantity of Corn destroyed at a moderate computation must amount to 160,000 Bushls with a vast quantity of vegetables of every kind—Every creek & river has been traced and the whole Country explored in search of Indian settlements, & I am persuaded except one Town situated near the allegany about 57 Miles from Chenessee—there is not a single Town left in the Country of the five nations—It is with pleasure I inform your Excellency that this army has not suffered the loss of 40 men in action or otherwise since my taking the command, tho’ perhaps few Troops have experienced a more fatigueing Campaign—Besides the difficulties which naturally attend marching through an Enemy’s Country abounding in Woods, Creeks, rivers mountains, Morasses and defiles, we found no small inconvenience from the want of proper Guides, and the maps of the Country are so exceedingly erroneous that they serve not to enlighten but to perplex. We had not a single person who was sufficiently acquainted with the Country to conduct a party out of the Indian path by day or scarcely in it by night though they were the best I could possibly procure—Their ignora[n]ce doubtless arose from the Indians ever having taken the best measures in their power to prevent their Countrys being explored—We had much labor in clearing out roads for the artillery notwithstanding which, the army moved from 12 to 16 miles every day, when not detained by rains, or employed in destroying settlements—I feel my self much indebted to the Officers of every rank for their unparalled exertions, and to the Soldiers for the unshaken firmness, with which they endured the toils and difficulties attending the expedition. Though I had it not in command, I should have ventured to have paid Niagara a visit, had I been supplied with fifteen days provision, in addition to what I had, which I am persuaded from the bravery & ardor of our Troops, would have fallen into our hands. I forgot to mention that The Oneida Sachem requested me to grant them liberty to hunt in the Country of the five nations, as they would never think of setling again in a country, once subdued, and where, their settlements must ever be in our power. I in answer informed him, that I had no authority to grant such a licence, that I could not at present see reason to object to it, but advised them to make application to Congress, who I believed would in consideration of their

friendly conduct grant them every advantage of this kind that would not interfere with our settlement of the Country, which I believed would soon take place. The oneidas say, that as no Indians were discovered by Col. Butler at Cayuga, they are of opinion they are gone to their Castle, and, that their chiefs will persuade them, to come in and surrender themselves on the terms I have proposed—The army began its march from Connawallahalley yesterday, arrived here last evening—will be at Tioga this night; after giving them time to refresh, I shall move with all possible expedition to join the main army leaving a Garrison at Wyoming. Your Excellency will please to excuse the length of this letter, as, I thought best, to give you a particular account of the progress of this army, since its leaving Newtown—I flatter myself, that the orders with which your Excellency was pleased to honor me, are fully executed, & I hope, that the manner of carrying them into execution, will meet with the approbation of your Excellency and that of Congress—I trust, that the steps I have taken with respect to the Oneidas, Cayugas & mohawks will prove satisfactory. The promise made to the Soldiers in my address at New Town, I hope will be deemed reasonable, & flatter myself Congress will order its due performance—I have the honor to be with the most lively sentiments of esteem & respect Dr General Yr Excellency’s Obet hum. Servt
        
          Jno. Sullivan
        
        
          P.s. Since I left Tioga I have been honored with your Excellency’s favors of the 15th and 24th of August also those of the 3d & 15th insts. which I should have acknowledged the receipt of had not my ill state of health which has continued through the campaign and the constant fatigue and the difficulty of forwarding Expresses prevented—that of the 15th inst. reached me the 26th—I am happy to find that your wishes therein expressed were anticipated as there is not at this time even the appearance of an Indian on this side the Chenessee and I believe there is not one on this side Niaga, nor is there any kind of sustenance left for them in this Country.
          
            J.S.
          
        
      